Exhibit 10.53

 
CONSULTING AGREEMENT
between


John Shallman
3601 West Thirteen Mile Road
Royal Oak, MI 48073
and


Nephros, Inc.


This Consulting Agreement is made and entered into as of the 2nd day of January,
2009, (the "Effective Date"), between Nephros, Inc., a Delaware corporation (the
"Company") and Mr. John Shallman (the "Consultant").


WHEREAS, the Company desires to engage Consultant to provide consulting services
to it in connection with its business; and


WHEREAS, Consultant desires to provide consulting services to the Company;


In consideration of and for the mutual promises and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Consulting Services.


(a) Subject to the terms and conditions hereinafter set forth, the Company
retains Consultant, and Consultant hereby accepts such retention by the Company,



 
(i) 
As Marketing Executive to market and sell DSU Water Filtration products into
healthcare facilities and other market segments as directed by the President &
CEO.

 

 
(ii) 
To work closely with Sales and other Nephros employees to aid in sales support,
by developing marketing materials and programs, and other business development
activities.



(b) The Company and Consultant hereby acknowledge and agree that Consultant
shall perform the services specified in paragraphs (a) and (b) above
(collectively, the "Consulting Services") as an independent contractor and not
as an employee of the Company. Consultant agrees that he will file his own tax
returns on the basis of his status as an independent contractor for the
reporting of all income, social security, employment and other taxes due and
owing on the consideration received by him under this Agreement and that she is
responsible for the payment of such taxes. Similarly, Consultant shall not be
entitled to receive additional benefits specifically associated with employment
status, such as medical, dental and life insurance, stock or stock options of
the Company and shall not be entitled to participate in any other employee
benefit programs. As an independent contractor, Consultant acknowledges,
understands and agrees that she is not, and shall not represent himself to third
parties as being, the agent or representative of the Company nor does she have,
and shall not represent himself to third parties as having, power or authority
to do or take any action for or on behalf of the Company, as its agent,
representative or otherwise, except as specifically herein set forth.

 
 

--------------------------------------------------------------------------------

 
 
(d) The Consultant will work from his home office and have the necessary
infrastructure conducive to good selling principles and his role as Business
Development Executive. From time to time it will be necessary for the Consultant
to attend meetings and work from the Nephros office in New York.


2.           Consideration for Consulting Services.


In consideration of Consultant's performance of the Consulting Services, during
the Term (as defined below in Section 4 below) the Company shall pay Consultant
a consulting fee (the"Consulting Fee") at the rate of one hundred dollars
($100.00) per hour not to exceed 40 hours per month, to be paid to Consultant on
a monthly basis, on receipt of invoice net 10.


3.           Reimbursement of Expenses.


The Company shall reimburse Consultant for all normal, usual and necessary
expenses in excess of twenty-five dollars ($25.00) in the aggregate incurred by
Consultant in furtherance of the business and affairs of the Company against
receipt by the Company of appropriate vouchers or other proof of the Company's
expenditures and otherwise in accordance with such expense-reimbursement policy
as may from time to time be adopted by the Company.


4.           Term and Termination.


(a) The term of This Agreement shall commence on the Effective Date and shall
expire on December 31, 2009.


(b) This Agreement may be terminated by either party upon fourteen (14) days
written notice to the other party and may be terminated by either party at any
time for any reason. Said termination will be effective after either party sends
to the other by Certified Mail, Return Receipt Requested, a written notice of
intent to terminate at the expiration of fourteen (14) days from the date upon
which such notice is mailed to the other. Such termination will then occur at
the end of the fourteen (14) day notice period. Notwithstanding the foregoing,
the Company shall be able to terminate this Agreement immediately, without the
sending of the aforesaid written fourteen (14) day notice, upon your death,
bankruptcy, or in the event the Consultant breaches any of the material terms in
this Agreement.


 (c) In the event that the Consultant sends the Company written notice of intent
to terminate this Agreement pursuant to Paragraph (b) above, the Consultant
shall continue to solicit orders for the Company during the aforesaid fourteen
(14) day period. Notwithstanding the foregoing, if the Company sends the
Consultant written notice of its intent to terminate this Agreement pursuant to
Paragraph (b) above, the Consultant shall cease soliciting orders for the
Company immediately on the day the said notice of termination is received by the
Consultant.

 
 

--------------------------------------------------------------------------------

 
 
(d) At the termination of this Agreement, the Consultant shall cease using any
sales materials and product samples in his possession or under his control and
shall return same, including all computer equipment, software, catalogs,
brochures, advertising, literature and other property of the Company,
immediately upon Company request. Final compensation due, if any, shall not be
paid until such property is received by the Company and has been returned in
reasonably good condition, together with a Termination Certification, exhibit A.


(e) The provisions of Sections 5 through 18 hereof shall survive any termination
of this Agreement at the expiration of the Term or prior thereto.
 
5.    Ownership Of Proprietary Information. Consultant agrees that all
information that has been created, discovered or developed by the Company, its
subsidiaries, affiliates, licensors, licensees, successors or assigns
(collectively, the "Affiliates"), including, without limitation, information
relating to the development of the Device created, discovered, developed or made
known to the Company or any of the Affiliates by Consultant during the
Consulting Term and information relating to the Company's customers, suppliers,
consultants, and licensees, and/or in which property rights have been assigned
or otherwise conveyed to the Company or the Affiliates, shall be the sole
property of the Company or the Affiliates, as applicable, and the Company or the
Affiliates, as the case may be, shall be the sole owner of all patents,
copyrights and other rights in connection therewith, including without
limitation the right to make application for statutory protection. All of the
aforementioned information is hereinafter called "Proprietary Information." By
way of illustration, but not limitation, Proprietary Information includes trade
secrets, processes, discoveries, structures, inventions, designs, ideas, works
of authorship, copyrightable works, trademarks, copyrights, formulas, data,
know-how, show-how, improvements, inventions, product concepts, techniques,
information or statistics contained in, or relating to, marketing plans,
strategies, forecasts, blueprints, sketches, records, notes, devices, drawings,
customer lists, patent applications, continuation applications,
continuation-in-part applications, file wrapper continuation applications and
divisional applications and information about the Company's or the Affiliates'
employees and/or consultants (including, without limitation, the compensation,
job responsibility and job performance of such employees and/or consultants).


6.           Delivery of Documents and Data. On the expiration of the Term or
the earlier termination of this Agreement pursuant to Section 4 hereof,
Consultant agrees that Consultant will deliver to the Company all documents and
data of any nature and embodied in any media pertaining to his work with the
Company or the Affiliates, Consultant will not take with him or deliver to
anyone else any documents or data of any description and embodied in any media
or any reproduction, abstract or summary of any description containing or
pertaining to any Proprietary Information and Consultant will sign and deliver
the "Termination Certification" attached hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 


 
7.
Disclosure of Inventions.


During the Term, Consultant agrees that she will promptly disclose to the
Company, or any persons designated by it, all improvements, inventions, designs,
ideas, works of authorship, copyrightable works, discoveries, trademarks,
copyrights, trade secrets, formulas, processes, structures, product concepts,
marketing plans, strategies, customer lists, information about the Company's
employees and/or consultants (including, without limitation, job performance of
such employees and/or consultants), techniques, blueprints, sketches, records,
notes, devices, drawings, know-how, data, whether or not patentable, patent
applications, continuation applications, continuation-in-part applications, file
wrapper continuation applications and divisional applications, made or conceived
or reduced to practice or learned by him, either alone or jointly with others,
which result from use of premises or equipment owned, leased or contracted for
by the Company or the Affiliates (all said improvements, inventions, designs,
ideas, works of authorship, copyrightable works, discoveries, trademarks,
copyrights, trade secrets, formulas, processes, structures, product concepts,
marketing plans, strategies, customer lists, information about the Company's or
the Affiliates' employees and/or consultants, techniques, blueprints, sketches,
records, notes, devices, drawings, know-how, data, patent applications,
continuation applications, continuation-in-part applications, file wrapper
continuation applications and divisional applications shall be collectively
hereinafter called "Inventions"). Notwithstanding any provisions to the contrary
herein, however, Consultant agrees that Consultant shall not disclose to the
Company any improvements, inventions, designs, ideas, works of authorship,
copyrightable works, discoveries, trademarks, copyrights, trade secrets,
formulas, processes, structures, product concepts, marketing plans, strategies,
customer lists, blueprints, sketches, records, notes, devices, drawings,
techniques, know-how, data, patent applications, continuation applications,
continuation-in-part applications, file wrapper continuation applications and
divisional applications which Consultant possesses under the obligation of
secrecy or confidentiality to a third party.


Consultant understands and acknowledges that all original works of authorship
which are made by him (solely or jointly with others) while performing the
Consulting Services and which are protectable by copyright are being created at
the instance of the Company and are "works made for hire," as that term is
defined in the United States Copyright Act (17 USCA, Section 101).


 
8.
No Prior Employer Property.



Consultant undertakes that, in the performance of the Consulting Services,
Consultant will not use any materials or documents of a former or current
employer which are not generally available to the public, unless Consultant or
the Company has obtained written authorization from the current or former
employer for their possession and use.


 
9.
Non-Solicitation.



During the Term, and for a period of two (2) years thereafter, Consultant shall
not, directly or indirectly, without the prior written consent of the Company:


(a) solicit or induce any employee of the Company or any Affiliate to leave the
employ of the Company or any Affiliate or hire for any purpose any employee of
the Company or any Affiliate or any employee who has left the employment of the
Company or any Affiliate within six months of the termination of said employee's
employment with the Company; or

 
 

--------------------------------------------------------------------------------

 


(b) solicit or accept the business of any customer or supplier of the Company or
any Affiliate with respect to products similar to those supplied by the Company.
 
 
10.
Insider Trading, Etc.

 
Consultant recognizes that in the course of his duties hereunder, Consultant may
receive from the Company or others information which may be considered
"material, non-public information" concerning a public company that is subject
to the reporting requirements of the Securities and Exchange Act of 1934, as
amended. Consultant agrees that she will not, without the prior written consent
of the Company, perform any of the following:
 
(a) purchase, trade, offer, pledge, sell, contract to sell or to purchase or
sell "short" or "short against the box" (as such terms are generally understood
in the securities markets), or otherwise dispose of or acquire any securities of
the Company or options or other derivative securities in respect of such
securities while in possession of relevant material, non-public information
received from the Company or others in connection herewith;
 
(b) provide the Company with information with respect to any public company that
may be considered material, non-public information; and
 
(c) provide any person with material, non-public information, received from the
Company, including any relative, associate, or other individual who intends to,
or may, (i) trade securities with respect to the Company which is the subject of
such information or (ii) otherwise directly or indirectly benefit from such
information.
 
11.    Non-disparagement. During and after the Term, Consultant agrees not to
make any disparaging comment or statement about the Company, whether or not
true, including but not limited to comments which could adversely affect the
conduct of the Company's business, any of its plans or prospects, or the
business name or reputation of the Company.
  
12.    Non-Competition. The Consults agrees that during the term of this
Agreement, she will not sell, promote, or offer for sale, directly or
indirectly, any product which might in any way be deemed competitive to the
Company's DSU Water Filtration or ESRD Therapy lines and that she presently is
representing no competing company. The Consultant understands and recognizes
that his services to the Company are special and unique and agrees that, during
the Consulting Term and for a period of two (2) years from the date of
termination of his retention hereunder, she shall not in any manner, directly or
indirectly, on behalf of himself or any person, firm, partnership, joint
venture, corporation or other business entity ("Person"), enter into or any
business which manufactures or distributes any product directly or indirectly
competitive with an existing (as of the "Effective Date") technology of, or
equivalent (as of the "Effective Date") product manufactured or distributed by,
the Company ("Conflicting Product"), either as an individual for his own
account, or as a proprietor, partner, member, joint venturer, employee,
consultant, agent, salesperson, officer, director or shareholder of a Person
operating or intending to operate within the area that the Company is, during
the term hereof and as of the date of termination, conducting or planning to
conduct its business (the"Restricted Businesses"); provided, however, that
nothing herein will preclude Consultant from holding one percent (1 %) or less
of the stock of any publicly traded company; or from holding a position with a
Person which engages in a business directly or indirectly competitive with a
Conflicting Product or a Restricted Business so long as Consultant works solely
in a division of such Person which carries on a bona fide business which is not
directly or indirectly competitive with a Conflicting Product or a Restricted
Business.

 
 

--------------------------------------------------------------------------------

 
 
13.    Remedies for Breach. Consultant understands and agrees that any breach of
Sections within this Agreement by the Consultant could cause irreparable damage
to the Company and to the Affiliates and that monetary damages alone would not
be adequate and, the event of such breach, the Company shall have, in addition
to any and all remedies of law, the right to an injunction, specific performance
or other equitable relief to prevent or redress the violation of Consultant's
obligations under such Sections.
 
14.    Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is deemed unlawful or invalid in any
jurisdiction for any reason whatsoever, such unlawfulness or invalidity shall
not affect the validity of the remainder of this Agreement or the enforceability
of such term or provision in any other jurisdiction. To the extent that any such
term or provision is held to be unlawful or invalid, the parties agree to reform
such term or provision in such a way which will be enforceable in the
jurisdiction to which such holding applies, and which will reflect, as nearly as
permissible, the intention of the parties.
 
18.           Representation of Consultant; Use of Name. Consultant represents
that there are no binding agreements to which she is a party or by which she is
bound, forbidding or restricting his activities herein. In addition, Consultant
consents to the use of his name in various reports, brochures or other documents
produced by or on behalf of the Company, including any and all documents filed
with the Securities and Exchange Commission.
 
19.           Miscellaneous Any notice or other communication between parties
shall be sufficiently given if sent by certified or registered mail, postage
prepaid, if to the Company, addressed to it at Nephros, Inc., 41 Grand Avenue,
River Edge NJ, 07661, Attention: President & CEO, or if to Consultant, addressed
to Consultant at the address set forth below Consultant's name on the signature
page hereof, or to such address as may hereafter be designated in writing by one
party to the other. Such notice or other communication shall be deemed to be
given on the date of receipt.
 
This Agreement embodies the entire agreement and understanding between the
Company and Consultant regarding the subject matter hereof and supersedes any
and all negotiations, prior discussions and preliminary and prior agreements and
understandings related to the central subject matter thereof.
 
This Agreement shall in all respects be governed by, and contained and enforced
in accordance with the internal substantive laws of the State of New Jersey and
not the law of conflict of laws.

 
 

--------------------------------------------------------------------------------

 


This Agreement may be executed in one or more counterparts, each of which, when
so executed shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same instrument.


Neither this Agreement nor any term hereof may be amended, modified,
supplemented or waived save in a written instrument executed by each of the
parties hereto.
 
IN WITNESS WHEREOF, the parties have hereto set their hand on the date first
above wirtten.


CONSULTANT:


By:
Name: John Shallman
Address: 3601 West Thirteen Mile Road,
Royal Oak, MI 48073


NEPHROS, INC.
By:


Name: Ernest Elgin, President & CEO
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NEPHROS, INC.


TERMINATION CERTIFICATION


This is to certify that, except as permitted by the Consulting Agreement (as
defined below) I do not have in my possession, nor have I failed to return, any
structures, inventions, designs, works of authorship, copyrightable works,
formulas, data, marketing plans, forecasts, product concepts, marketing plans,
strategies, forecasts, devices, records, data, notes, reports, proposals,
customer lists, correspondence, specifications, drawings, blueprints, sketches,
materials, patent applications, continuation applications, continuation-in-part
applications, divisional applications, other documents or property, or
reproductions of any aforementioned items belonging to Nephros, Inc., its
subsidiaries, affiliates, successors or assigns (together, the "Company").
 
I further certify that I have complied with all the terms of the Consulting
Agreement, dated July 7, 2008 between the Company and me (the "Consulting
Agreement"), relating to the reporting of any Inventions (as defined therein),
conceived or made by me (solely or jointly with others) covered by the
Consulting Agreement.
 
I further acknowledge that the provisions of the Consulting Agreement relating
to Proprietary Information, as defined in the Consulting Agreement, continue in
effect beyond the termination of the Consulting Agreement, as set forth therein.
 
Date: 1/29/09          
Signature:
/s/ John Shallman
   
John Shallman

 
 
 

--------------------------------------------------------------------------------

 